      Case 1:18-cv-00681-RJL Document 242 Filed 09/02/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                        Civil Action No. 1:18-cv-00681-RJL

                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




 NOTICE OF ERRATA TO PLAINTIFF’S MOTION TO DE-DESIGNATE CERTAIN
   AUDIO RECORDINGS PRODUCED BY DEFENDANT MATTHEW COUCH




                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com

                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                     MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Ave NW, Washington DC 20005
                                     Tel: (202) 237-2727 / Fax: (202) 237-6131
                                     jriley@bsfllp.com
                                     mgovernski@bsfllp.com
           Case 1:18-cv-00681-RJL Document 242 Filed 09/02/20 Page 2 of 3




          Plaintiff respectfully submits this errata to the Motion To De-Designate Certain Audio

Recordings Produced By Defendant Matthew Couch, Dkt. 233 (public), Dkt. 234 (sealed)

(“Motion”)1, to fix an inadvertent error. The first sentence of Plaintiff’s Motion at 6 should have

stated that MC001047 “appears to memorialized the second conversation between Defendant

Couch and Butowsky, dated August 13, 2017 . . . .”



DATED: September 2, 2020                               Respectfully submitted,
                                                       /s/ Michael J. Gottlieb
                                                       MICHAEL J. GOTTLIEB (D.C. Bar No.
                                                       974960)
                                                       WILLKIE FARR & GALLAGHER LLP
                                                       1875 K Street NW
                                                       Washington, DC 20006
                                                       Tel: (202) 303-1000
                                                       Fax: (202) 303-2000
                                                       mgottlieb@willkie.com

                                                       JOSHUA P. RILEY (D.C. Bar No.
                                                       1026900)
                                                       MERYL C. GOVERNS KI (D.C. Bar No.
                                                       1023549)
                                                       BOIES SCHILLER FLEXNER LLP
                                                       1401 New York Ave NW
                                                       Washington, DC 20005
                                                       Tel: (202) 237-2727
                                                       Fax: (202) 237-6131
                                                       jriley@bsfllp.com
                                                       mgovemski@bsfllp.com

                                                       Attorneys for Plaintiff Aaron Rich




1
    Page numbers in this filing refer to the page numbers at the bottom of the sealed Motion.
                                                    1
        Case 1:18-cv-00681-RJL Document 242 Filed 09/02/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on September 2, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has

agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: September 2, 2020

                                          /s/ Michael J. Gottlieb
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com
